Citation Nr: 0706249	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  04-36 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for hypertension, as 
secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for arthritis of the 
right wrist, as secondary to service-connected healed scar of 
the right wrist, ganglion excised (right wrist scar).

3.  Entitlement to an increased (compensable) rating for 
excision of a right wrist scar. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 and subsequent rating 
decisions from the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO). 

In a March 2005 rating decision, entitlement to service 
connection for PTSD was denied.  A timely notice of 
disagreement was received.  A statement of the case was 
issued in June 2005.  As a timely substantive appeal is not 
of record for this issue, the issue is not in appellate 
status.  38 U.S.C.A. § 7105(d)(3).


FINDINGS OF FACT

1.  The veteran's hypertension is not shown to be causally 
related to or aggravated by his already service-connected 
diabetes mellitus.

2.  The veteran's arthritis of the right wrist is not shown 
to be causally related to or aggravated by his already 
service-connected right wrist scar.  

3.   The veteran's right wrist scar is 3-centimeters long, 
well healed and asymptomatic; it is not depressed or 
otherwise manifested by tissue loss, tenderness, adherence to 
the underlying tissue, ulceration, inflammation, edema, or 
limitation of function.




CONCLUSIONS OF LAW

1.  The veteran's hypertension is not proximately due to or 
the result of his service-connected diabetes mellitus.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.310(a) (2006).

2.  The veteran's arthritis of the right wrist is not 
proximately due to or the result of his service-connected 
right wrist scar.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2005); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2006).

3.  The schedular criteria are not met for an initial rating 
higher than 0 percent for the right wrist scar.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.3, 4.7, 4.31, 4.118, Diagnostic Codes 7801-05 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

VA is required to notify the veteran of any evidence that is 
necessary to substantiate his claim, as well as the evidence 
VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183; 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was not 
accomplished in this case.  However, the notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 
Vet. App. at 121.  Further, the veteran's claim was 
scrutinized under these standards during the appeal period.  
See 66 Fed. Reg. 45,629 (August 29, 2001); VA O.G.C. Prec. 
Op. No. 7-2003 (November 19, 2003).

The Board concludes that the RO letters sent in April 2003, 
February 2004, and November 2005, and supplemental statements 
of the case issued in March 2006 and May 2006 adequately 
informed the veteran of the information and evidence needed 
to substantiate his claims for secondary service connection 
for arthritis of the right wrist and hypertension, and for an 
increased rating for right wrist scar; complied with VA's 
notification requirements; and set forth the laws and 
regulations applicable to his claims.  In sum, the veteran 
was notified and aware of the evidence needed to substantiate 
his claims, and the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  He was 
essentially told to submit evidence he had in his possession.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish the degree of 
severity and the effective date for arthritis of the right 
wrist and hypertension claims, and the effective date for the 
claim for an increased rating for a right wrist scar in March 
2006 and May 2006 supplemental statements of the case.  
Generally, the notice requirement cannot be satisfied by 
reference to various post-decisional communications issued 
for unrelated purposes, such as the supplemental statement of 
the case from which the claimant might have been able to 
infer what evidence was lacking.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), reversed on other grounds, Mayfield 
v. Nicholson, 444 F.3d 1328, 1335 (Fed. Cir. 2006); but see 
Overton v. Nicholson, 20 Vet. App. 427 (2006) (in cases in 
which the veteran was allowed a meaningful opportunity to 
participate in the adjudication of the claim, any error by 
the Board in deciding that post- decisional documents satisfy 
the duties to notify and assist the veteran is 
nonprejudicial).  Despite the inadequate notice provided to 
the veteran concerning these elements, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  As the Board concludes below that secondary 
service connection for arthritis of the right wrist and 
hypertension, and an increased rating for a right wrist scar 
are not warranted, any question as to the severity and the 
appropriate effective date of the secondary service 
connection claims, and the appropriate effective date for the 
increased rating claim is rendered moot.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained, or the veteran submitted, the veteran's service 
medical records, and post-service medical records identified 
by the veteran.  The veteran was afforded several 
examinations in which opinions regarding the etiology of his 
degenerative arthritis of the right wrist and hypertension, 
and the severity of his current right wrist scar, were 
rendered.

Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on these 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

B.  Factual Background

The veteran's service medical records showed that a ganglion 
cyst of the right wrist was excised in January 1967.  His 
service medical records are negative for any complaints of or 
findings of hypertension or other right wrist problems.  

In 1970, the veteran was awarded service connection for a 
right wrist scar, and assigned a noncompensable rating from 
separation from service.  

A private medical record dated in February 1995 notes that 
the veteran was diagnosed with diabetes.  VA medical records 
reveal that the veteran was first diagnosed with hypertension 
in 2003.  

A May 2003 VA diabetes mellitus examination report notes that 
the veteran had a 0.5-inch horizontal scar over the right 
wrist.  There was no tenderness over the scar.  The examiner 
detected a very slight decrease in right grip strength.  The 
diagnosis was postoperative excision of ganglion cyst of the 
dorsum of the right wrist, with hardly visible scar ands 
slight decrease in right hand strength, but function still 
appeared to have been good.  

A VA joints examination was conducted in February 2004.  The 
veteran stated that his right wrist did well until about 4 
years ago when he started having pain in the right wrist 
going down into the hand.  He also complained of numbness in 
the right fifth finger.  Examination revealed a 2-centimeter 
healed incision over the right wrist.  The veteran is right 
handed.  An X-ray study of the right hand revealed minimal 
degenerative changes of several of the distal interphalangeal 
joints.  The diagnosis was degenerative arthritis of the 
right wrist.  The examiner opined that it was less likely 
than not that the veteran's right wrist pain, numbness, and 
arthritis was secondary to his service-connected ganglion 
excision.  The examiner essentially noted that it was unusual 
for an excision of a ganglion cyst performed some 30 years 
prior to the onset of arthritis to be the cause of the 
arthritis.  The examiner stated that the most likely cause of 
the veteran's right hand arthritis was the aging process.  

A VA joints examination was conducted in November 2004.  The 
veteran complained of right wrist pain since ganglion surgery 
in service which was getting worse.  The diagnosis was 
ganglion resection of the right wrist in 1967; and decreased 
sensation of the right arm by subjective response, which was 
a new finding.  The physician opined that the veteran's right 
wrist complaints are less likely than not due to his ganglion 
cyst removal in service.  In addition, the physician stated 
that it was possible that the veteran had radicular pain in 
the right hand, but that the condition would not be a 
service-connected problem.  

A VA scars examination was conducted in November 2004.  
Physical examination found a 3-centimeter scar on the dorsum 
of the right wrist which was whiter than the surrounding 
skin, and was well healed with normal texture.  The scar 
demonstrated no tenderness, adherence, skin breakdown, 
inflammation, keloid, disfigurement, or loss of function.  
The diagnosis was scar of the right wrist from ganglion 
excision in 1967, which was healed and without objective 
evidence of interim complications.  

A VA hypertension examination was conducted in January 2006.  
The physician noted that the veteran had been a diabetic for 
the past 10 years and had been hypertensive for the past 3 
years.  The physician also noted that, as laboratory tests 
show no evidence of nephropathy or retinopathy, the veteran 
does not have any end organ damage.  The physician opined 
that the veteran's hypertension was most likely not due to 
his service-connected diabetes mellitus.  

The veteran notes that his hypertension and arthritis of the 
right wrist became manifest many years after service.  
However, he contends that his service-connected diabetes 
mellitus caused the hypertension, and that his service-
connected right wrist scar caused the arthritis of the right 
wrist.  The veteran also contends that his service-connected 
right wrist scar should be rated more than 0 percent 
disabling, as the symptoms and manifestations of the 
disability from which he suffers have increased in severity.  
Specifically, he notes that his right wrist scar causes him 
great pain and loss of function.  

1.  Service Connection Claims

Service connection is warranted for a disability that is 
proximately due to or the result of a service-connected 
condition.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  This includes situations where a service-connected 
condition has chronically aggravated a condition that is not 
service connected.  But in these instances, compensation is 
only payable for the degree of additional disability 
attributable to the aggravation.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection was recently 
amended.  The intended effect of this amendment is to conform 
VA regulations to the Allen decision.  71 Fed. Reg. 52, 744 
(Sept 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  
Since VA has been complying with Allen since 1995, the 
regulatory amendment effects no new liberalization or 
restriction in this appeal.

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

After carefully reviewing and weighing the pertinent evidence 
of record, the Board finds that entitlement to service 
connection for hypertension and arthritis of the right wrist 
is not warranted.  The veteran's contentions that his 
hypertension and arthritis of the right wrist were caused by 
service-connected conditions are acknowledged.  Nonetheless, 
the objective evidence of record does not support his 
assertions.  

As previously noted, on VA examination February 2004 the 
veteran's arthritis of the right wrist was attributable to 
aging and on VA examination in January 2006 the VA examiner 
found that the veteran's hypertension was not related to his 
service-connected diabetes mellitus.  The VA medical opinions 
were rendered after reviewing the veteran's medical history 
and after examining him.  As such, the weight of the 
competent medical evidence indicating that these conditions 
are not proximately due to, the result of, or aggravated by 
his service-connected disabilities, are of great probative 
value.  Moreover, the veteran is not qualified to render a 
medical diagnosis or a medical opinion concerning the 
etiology of his disorders.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Thus, his opinions are of little or no 
probative value.

For these reasons, the preponderance of the evidence is 
against the claims, and the benefit-of-the-doubt doctrine is 
inapplicable.  38 C.F.R. § 3.102; see also Schoolman v. West, 
12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  The appeal is denied.

2.  Increased Rating for Right Wrist Scar

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no-
percent evaluation, a no-percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  And after careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

When making determinations concerning the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. § 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where, as in this case, the veteran is requesting an 
increased rating for an already established service-connected 
disability, the current level of functional impairment is of 
primary importance.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

The veteran's statements regarding the severity of his 
service-connected disability are deemed competent with regard 
to the description of symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
considered with the clinical evidence in conjunction with the 
appropriate rating criteria.

The veteran's right wrist scar is rated under Diagnostic Code 
7805.  This code indicates the scar is rated on limitation of 
function of the affected part.  However, the veteran's scar 
does not limit the functioning of his right wrist; in fact, 
several VA examiners have found no residual disability.  
Therefore, a compensable rating is not for application 
because, by all accounts, the scar is essentially 
asymptomatic and causes no associated functional impairment- 
either in the right wrist or elsewhere.

Another analogous diagnostic code that possibly could be used 
to provide the veteran with a higher rating is Diagnostic 
Code 7804.  The criteria for evaluation of scars under this 
code have been changed from "tender and painful" to "painful" 
as the sole criterion.  However, as no such tenderness or 
pain has been shown, a higher rating under this Diagnostic 
Code is not for application either.

The veteran's scar is not analogous to Diagnostic Codes 7801 
and 7802 that pertain to large, deep scars or large scars 
that cause limitation of motion as the veteran's scar does 
not exceed 6 square centimeters.

For these reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 3.102; see also Schoolman v. West, 12 
Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  The appeal is denied.




ORDER

Entitlement to service connection for hypertension, as 
secondary to service-connected diabetes mellitus, is denied.  

Entitlement to service connection for arthritis of the right 
wrist, as secondary to service-connected right wrist scar, is 
denied.

Entitlement to an increased rating for right wrist scar is 
denied.



____________________________________________
C. CRAWFORD 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


